Citation Nr: 1217461	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  11-22 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel
INTRODUCTION

The Veteran had active service from October 1945 to July 1946.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana.                

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2012.  A copy of the transcript of that hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had onset in service or was caused or aggravated by the Veteran's active military service.

2.  The Veteran's tinnitus had onset in service or was caused or aggravated by the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The criteria for entitlement to service connection for tinnitus have been met.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 2009, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss and tinnitus.  He asserted that his bilateral hearing loss and tinnitus were the result of acoustic trauma in service.  According to the Veteran, he first observed impaired hearing and ringing in his ears in service.  He reported that over the years, it had significantly worsened.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to establish service connection, the following must be shown: (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.     

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service records show that the Veteran served aboard the Battleship USS Wisconsin as a Seaman 2nd Class, with exposure to 50 caliber Mark 7 guns, 38 caliber Mark 12 guns, 56 caliber Anti-Aircraft guns, and 70 caliber Anti-Aircraft guns.  In VA Form 21-526, Veteran's Application for Compensation and/or Pension, dated in December 2009, the Veteran stated that he experienced acoustic trauma as a deck hand aboard the USS Wisconsin.  He indicated that he was exposed to loud noises from the naval and anti-aircraft guns when they were fired.  According to the Veteran, he was not given any ear protection.  He reported that after the guns were fired, he could not hear for some time and he developed ringing in his ears.  The Veteran maintained that after his discharge, he continued to experience some hearing loss which gradually worsened over time.  He noted that he also continued to experience tinnitus.     

In light of the above, given that the Veteran's service records confirm that he served aboard the USS Wisconsin as a Seaman 2nd Class and was exposed to naval and anti-aircraft guns, the Board finds that noise exposure is presumed as consistent with the nature of the Veteran's service.  

However, the Veteran's service treatment records show no complaints of, or treatment for, hearing loss or tinnitus.  Whispered and spoken voice tests at enlistment and separation were normal.  No puretone audiological testing was conducted during the Veteran's military service.  Post-service, there are no private or VA medical records showing complaints of or treatment for hearing loss or tinnitus.  

In March 2010, the Veteran was afforded a VA examination.  At that time, he stated that he had bilateral hearing loss and tinnitus which he attributed to in-service noise exposure.  According to the Veteran, he experienced acoustic trauma from gunfire while serving as a deck hand aboard a battleship.  The examiner indicated that in regard to post-service noise exposure, the Veteran was employed in construction where he was exposed to loud noise from saws and mixers.  The Veteran did not wear hearing protection during his employment.    

Pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz were 30, 50, 65, 65, and 70 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz were30, 45, 60, 60, and 65 decibels, respectively.  Speech recognition scores were 36 percent in the right ear and 60 percent in the left ear.  Thus, the Veteran meets the criteria for a current hearing loss disability in both ears.

However, the examiner concluded that the Veteran's bilateral hearing loss and tinnitus were less likely as not (less than 50/50 probability) caused by or a result of loud noise exposure during service.  In regard to a rationale, the examiner stated "clinical experience and expertise," and "consideration of current audiometric findings, duration and duties in the service as compared to the duration and level of occupational noise exposure."    

In the April 2012 Travel Board hearing, the Veteran clarified his post-service employment noise exposure.  He stated that after his discharge, he worked at General Motors unloading boxcars.  Subsequently, he worked at Studebaker for nine years.  The Veteran indicated that he then worked with ceramic tiles for the next 50 years.  Specifically, he reported that he installed ceramic tiles in swimming pools.  The Veteran noted that he did not work in "construction" and was not exposed to noise from jackhammers or things like that, but installed tiles (which did not result in much exposure to noise).  In response to the question of whether there was a lot of noise involved in any of his post-service jobs, the Veteran responded "no."   

The Board finds that there is evidence both for and against the Veteran's claim.  On one hand, the Veteran has testified credibly that his hearing loss and tinnitus had onset in service and the noise exposure he described appears consistent with the nature of his military duties.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

On the other hand, there is no evidence of any hearing problems or tinnitus in service or for approximately 63 years after service, and the VA examiner has opined that the Veteran's hearing loss and tinnitus are less likely than not caused by his military noise exposure.

Regarding this evidence, the Board notes that the only hearing tests ever administered to the Veteran while in service were whispered and spoken voice tests, which provide only a general and rather unreliable picture of the Veteran's hearing acuity in service.  Furthermore, in relying on the 63-year gap between the Veteran's separation from service and the March 2010 VA exam in determining that the Veteran's current hearing loss and tinnitus are unrelated to his military service, the examiner does not appear to have considered the Veteran's testimony of hearing problems and ringing in his ears which had onset in service.  The Veteran is certainly competent to testify to these observable symptoms and the examiner has not explained why he did not find this testimony credible.  In addition, it appears that the examiner's statements regarding the Veteran's post-service noise exposure were inaccurate.  In the March 2010 VA examination report, the examiner noted that the Veteran was exposed to loud noise from working in construction.  However, in the April 2012 Travel Board hearing (in which the Veteran appears highly credible), the Veteran denied any post-service noise exposure and specifically denied working in construction.  Thus, given that the VA examiner's opinion was not based on a full factual foundation, her opinion is of diminished probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Having carefully and sympathetically weighed all the evidence of record, the Board must find that it is at least in equipoise regarding whether the Veteran's bilateral hearing loss and tinnitus had onset in service or were caused or aggravated by the Veteran's active service.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for bilateral hearing loss and bilateral tinnitus are granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the applicable laws and regulations governing the payment of monetary awards.

Entitlement to service connection for tinnitus is granted, subject to the applicable laws and regulations governing the payment of monetary awards.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


